Case 2:20-cv-01027-SVW-KS Document 25 Filed 09/11/20 Page 1 of 4 Page ID #:110



   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     JAY T. RAMSEY, Cal. Bar No. 273160
   3 1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
   4 Telephone: 310.228.3700
     Facsimile: 310.228.3701
   5 E mail       jramsey@sheppardmullin.com
   6
       KLEIN MOYNIHAN TURCO LLP
   7 Evan King (pro hac vice filed)
                            th
   8 450 Seventh Avenue, 40 Floor
       New York, New York 10123
   9 TEL: 212-246-0900
  10 FAX: 212-216-9559
       eking@kleinmoynihan.com
  11
       Attorneys for Defendant
  12 REWARD ZONE USA LLC
  13
                                      UNITED STATES DISTRICT COURT
  14
                                  CENTRAL DISTRICT OF CALIFORNIA
  15
  16
       TRACY EGGLESTON, MONICA                      Case No.: 2:20-cv-01027-SVW-KS
  17 ABBOUD, and LUCINE TRIM,
                                                    STIPULATION TO STAY
  18 individually and on behalf of all others
       similarly situated,
  19
  20                     Plaintiff,
  21            v.
  22
       REWARD ZONE USA LLC; DOES 1-
  23 10 Inclusive,
  24                     Defendant.
  25
  26
  27
  28


       SMRH:4823-8243-5018.1                          STIPULATION CONTINUING TIME TO RESPOND
Case 2:20-cv-01027-SVW-KS Document 25 Filed 09/11/20 Page 2 of 4 Page ID #:111



   1            Under Local Rule 7-1, plaintiff Lucine Trim (“Plaintiff”) and defendant Reward
   2 Zone USA LLC (“Defendant”), by and through their respective counsel, hereby
   3 STIPULATE as follows:
   4            WHEREAS, Plaintiff filed a second amended complaint in the above-titled action in
   5 the United States District Court for the Central District of California on June 9, 2020
   6 (“SAC”);
   7            WHEREAS, the SAC alleges violations of the Telephone Consumer Protection Act
   8 (“TCPA”) (42 U.S.C. §227 et seq.);
   9            WHEREAS, Plaintiff alleges that Defendant violated the TCPA by sending text
  10 messages to “Plaintiff’s cellular telephone . . . via an automatic telephone dialing system,”
  11 (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1).” (SAC ¶ 19);
  12            WHEREAS, in a prior decision from 2018, the Ninth Circuit ruled that the
  13 “statutory definition of ATDS is not limited to devices with the capacity to call numbers
  14 produced by a “random or sequential number generator,” but also includes devices with the
  15 capacity to dial stored numbers automatically.” See Marks v. Crunch San Diego, LLC, 904
  16 F.3d 1041, 1052 (9th Cir. 2018). The Second and Sixth Circuits subsequently followed the
  17 Ninth Circuit’s holding in Marks and adopted the same definition of an ATDS. See Allan
  18 v. Pennsylvania Higher Educ. Assistance Agency, 968 F.3d 567, 574 (6th Cir. 2020);
  19 Duran v. La Boom Disco, Inc., 955 F.3d 279, 290 (2d Cir. 2020);
  20            WHEREAS, by contrast, the Third, Seventh, and Eleventh Circuits have taken a
  21 less expansive view and have held that for a device to constitute an ATDS, it must have the
  22 capacity to generate random or sequential numbers and dial those numbers. See
  23 Dominguez on Behalf of Himself v. Yahoo, Inc., 894 F.3d 116, 121 (3d Cir. 2018);
  24 Gadelhak v. AT&T Servs., Inc., 950 F.3d 458, 468 (7th Cir. 2020); Glasser v. Hilton Grand
  25 Vacations Co., LLC, 948 F.3d 1301, 1312 (11th Cir. 2020);
  26            WHEREAS, on July 9, 2020, the United States Supreme Court granted a petition
  27 for certiorari in Duguid v. Facebook to resolve the split. In that case, the Ninth Circuit
  28 reaffirmed Marks and held that “equipment which has the capacity ... to store numbers to

                                                    -1-
       SMRH:4823-8243-5018.1
Case 2:20-cv-01027-SVW-KS Document 25 Filed 09/11/20 Page 3 of 4 Page ID #:112



   1 be called ...and to dial such numbers” constituted an ATDS. Duguid v. Facebook, Inc., 926
   2 F.3d 1146, 1151 (9th Cir. 2019), cert. granted in part, No. 19-511, 2020 WL 3865252
   3 (U.S. July 9, 2020). The Supreme Court, however, has granted certiorari on the following
   4 question: “Whether the definition of an ATDS [Automated Telephone Dialing System] in
   5 the TCPA encompasses any device that can ‘store’ and ‘automatically dial’ telephone
   6 numbers, even if the device does not ‘us[e] a random or sequential number generator.’”
   7 See Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019), cert. granted in part, No. 19-
   8 511, 2020 WL 3865252 (U.S. July 9, 2020);
   9            WHEREAS, the Parties agree that the outcome of Duguid will significantly impact
  10 Plaintiff’s claims in the SAC and Defendant’s defenses. In particular, Defendant maintains
  11 that an ATDS was not used to send the text messages allegedly received by Plaintiff, as the
  12 equipment at issue lacked the capacity to generate random or sequential numbers and call
  13 those numbers. As a result, the Court’s decision will likely provide guidance on and
  14 directly impact whether the dialer at issue in this case implicates the TCPA;
  15            WHEREAS, “[a] trial court may . . . enter a stay of an action before it, pending
  16 resolution of independent proceedings which bear upon the case.” Leyva v. Certified
  17 Grocers of California, Ltd., 593 F.2d 857, 863 (9th Cir. 1979);
  18            WHEREAS, to decide whether a stay is appropriate, courts consider competing
  19 interests, such as “the possible damage which may result from the granting of a stay, the
  20 hardship or inequity which a party may suffer in being required to go forward, and the
  21 orderly course of justice measured in terms of the simplifying or complicating of issues,
  22 proof, and questions of law which could be expected to result from a stay.” CMAX, Inc. v.
  23 Hall, 300 F.2d 265, 268 (9th Cir. 1962);
  24            WHEREAS, the Parties agree that a stay is in the best interest of their respective
  25 positions, and neither party will be damaged or suffer any hardship or inequity as a result
  26 of the stay;
  27            WHEREAS, the Parties agree that the Supreme Court’s decision in Duguid will
  28 bear upon the instant matter;

                                                      -2-
       SMRH:4823-8243-5018.1
Case 2:20-cv-01027-SVW-KS Document 25 Filed 09/11/20 Page 4 of 4 Page ID #:113



   1            WHEREAS, the Parties agree that the issues to be resolved in the instant matter will
   2 be streamlined and simplified by the Supreme Court’s decision in Duguid;
   3            WHEREAS, to preserve the resources of the Parties and the Court, the Parties agree
   4 that a stay is appropriate pending Duguid;
   5            WHEREAS, consistent with the foregoing, numerous courts have issued stays under
   6 precisely the same facts and scenario as a result of the Court granting certiorari in Duguid.
   7 See e.g., Daniel v. Lennar Corp., 8:19-cv-00452-JLS-DFM (C.D. Cal., July 20, 2020);
   8 Sensibaugh v. Ef Education First, Inc., 2:20-cv-1068 (C.D. Cal., July 14, 2020); Hoagland
   9 v. Axos Bank, 3:19-cv-00750-BAS-DEB (S.D. Cal., July 27, 2020); Rodriguez v. Portfolio
  10 Recovery Assoc., 3:19-cv-02266-AJB-LL (S.D. Cal. July 27, 2020); In RE Portfolio
  11 Recovery Assoc., LLC, 3:11-md-02295-JAH-BGS (S.D. Cal. July 24, 2020); Blower v.
  12 Portfolio Recovery Assoc., LLC, 3:19-cv-02270-BAS-LL (S.D. Cal., July 23, 2020);
  13 Brickman v. Facebook, 3:16-cv-00751-WHO (N.D. Cal., July 23, 2020); Hoffman v. Jelly
  14 Belly Candy Co., Inc., 2:19-cv-01935-JAM-DB, (E.D. Cal. July 17, 2020); Jensen v. Roto-
  15 Rooter Servs. Co., 2:20-cv-00223-JCC, 2020 U.S. Dist. LEXIS 151256, (W.D. Wash.
  16 Aug. 20, 2020); Boger v. Citrix Systems, Inc., 8:19-cv-1234 (D. Md., Aug. 4, 2020);
  17 Cunningham v. Big Think Capital Inc., 2:19-cv-638 (E.D.N.Y., Aug. 4, 2020); Mizrahi v.
  18 Kalamata Research Servs., 1:20-cv-00666-RPK-PK (E.D.N.Y. Apr. 24, 2020); Jones v.
  19 USHealth Group, Inc., 2:190cv002534-HLT-JPO (D. Kan., July 27, 2020);
  20            NOW, THEREFORE, the Parties hereby stipulate and agree that this case should be
  21 stayed pending the Supreme Court’s decision in Duguid.
  22 DATED: September 10
  23                                                       By:         /s/ Jay T. Ramsey
  24                                                                   JAY T. RAMSEY
  25                                                                   Attorneys for Defendant
                                                                       Reward Zone USA, LLC
  26                                                       By:         /s/ Adrian R. Bacon

  27                                                                   ADRIAN R. BACON
                                                                       Attorneys for Plaintiff
  28                                                                   Lucine Trim

                                                     -3-
       SMRH:4823-8243-5018.1
